PER CURIAM.
The plaintiffs in error, father and son, were con-_ victed of having in their possession, with knowledge, property which had been stolen while in interstate transportation, and of having thereby violated section 1 of the Act of February 13, 1913 (37 Stat. 670, U. S. C. S. § 8603).
A search warrant, which formed the basis for admitting certain evidence, is attacked because the property to be searched was identified only by giving the street and (an erroneous) number, and because the person named therein was neither the householder nor the owner of the premises. The building searched, 121 Hay street, was a single family residence, occupied by the Rothlisberger family, and owned by the mother, and E. Rothlisberger, the person named in the warránt, was a member of that family, an adult son living there. The warrant gave the number as 123. There is nothing to show that there was any building No. 123, or any room for doubt as to the house intended.
.We find no justification, upon principle or authority, for thinking that the proceedings under the search warrant were unlawful for either of these reasons. While the evidence to charge the father with the essential guilty knowledge was wholly circumstantial, we think it was sufficient to give legal basis for the conclusion which the jury reached. The large quantities of other property, not named in the indictment but found in the house and said to have been also stolen from railroad cars, had a distinct tendency to show this knowledge.
We find in the assignments of error nothing else which we think calls for comment.
The judgment is affirmed.